TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 15, 2014



                                    NO. 03-14-00175-CV


                                 Gloria Mendiata, Appellant

                                               v.

                                  Diane Corcoran, Appellee




     APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on March 5, 2014. Having

reviewed the record, the Court holds that Gloria Mendiata has not prosecuted her appeal and did

not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal

for want of prosecution. The appellant shall pay all costs relating to this appeal, both in this

Court and the court below.